Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
We have no doubt of the right of the plaintiff to maintain this action. The defendant was indebted to the Empire Mining Company, who were indebted to the plaintiff, and it was agreed by all the parties that the defendant should pay to the plaintiff the amount of this indebtedness. If the rights of the plaintiff were to be determined by the rules of the common law, it might be a question whether the action could be maintained in its present form ; but there is no doubt that the transaction amounted to an equitable assignment of the debt, and under our practice the only mode in which this assignment can be enforced is by an action in the name of the assignee for the recovery of the debt. We have but one form of action for the enforcement of private rights, and with certain exceptions, the statute requires that every action shall be prosecuted in the name of the real party in interest. Cases of assignment are not included in these.exceptions, and in the form of the remedy no distinction exists between legal "and equitable rights. In this respect the two classes of rights are placed precisely upon the same footing, and must undergo the same remedial process for their enforcement.
It is not essential to the validity of the assignment that any particular form of transfer should have been adopted. An appropriation of the fund was all that was necessary, and any act amounting to such an appropriation was sufficient to constitute an equitable assignment of the debt. This accords with the rule laid down by *128Judge Story in his work on Equity Jurisprudence, and we have no statutory provision derogating from the effect of this rule.
This view relieves the ease of any question upon the Statute of Frauds.
Judgment affirmed.